Title: Orders to Brigadier General George Clinton, 30 September 1776
From: Washington, George
To: Clinton, George



Sir
[Headquarters, Harlem Heights, 30 September 1776]

Take with you Lieut. Colo.  and proceed immediately to Fairfield and there in Consultation with General Lincoln of the Massachusets Bay, Mr Hobart of this State and Lieut. Colo. Livingston if you can meet with him, concert an Expedition to Long Island for the purpose of aiding the Inhabitants removing or destroying the Stock, Grain, &ca which must otherwise fall into the Hands of the Enemy.
This Expedition is to be performed under the Command of such Officers as Genl Lincoln and yourself may fix upon and by the Troops from Massachusets Bay, aided by the three Continental Companies commanded by Colo. Livingston.
If there is a possibility of your seeing Govr Trumbull without too great a delay of time, I shall much approve of your consulting him upon this Occasion previous to your concerting any plan; but if this cannot be done conveniently, you will forward my Letter with your Reasons for not doing so, and a Request of such Assistance from the State of Connecticut as you shall find necessary to apply for.

Dispatch is essentially necessary to the Success of such an Enterprise and Secrecy in obtaining Craft for the Transportation of the Troops across the Sound will contribute not a little towards it—Circumstances and Information must direct you to the Number of Men necessary for such an Expedition as this, and therefore I shall not biass your Judgments by any Order or Opinion of mine upon the Occasion but leave the Matter wholely to yourselves, with earnest and best Wishes for Success. Given under my Hand at Head Quarters on Harlem Heights Colo. Morris’s this 30th day of Sepr 1776.

G.W.

